Title: Memorandum on Wine, [after 23 April 1788]
From: Jefferson, Thomas
To: 



[after 23 Apr. 1788]

Burgundy. The best white wines are

1. Monrachet. Made on the vineyards of Monsr. de Clermont, and the Marquis de Sarsnet. The latter is rented by M. de la Tour. This sells @ 48. sous the bottle new, and 3. livres fit for drinking.
2. Meursault. The best quality is the Goutte d’or. 6 sous the bottle new. Monsr. Parent, tonnelier at Baune is a good hand to conduct a person through these vineyards.
The best red wines of Burgundy are Chambertin, Vougeau, Romanie, Veaune, Nuys, Beaune, Pommard Voulenay. But it is only the Chambertin, Voujeau, and Veaune which are strong enough to be transported by sea—even in the most favourable seasons. They sell therefore for 48.s. the bottle new, which is 3 or 4 times the price of the others.
Champagne. The Mousseux or Sparkling is dearest because most in demand for exportation, but the Non-mousseux is most esteemed by every real connoisseur. The best is made at Aij by M. d’Orsay, M. le Duc, M. de Villermont and M. Janson. The first gentleman makes more than all the rest. It is from him I have taken. It costs 3.₶ the bottle when old enough for use.
The best red Champaigne is made by the Benedictines at Auvillaij. They furnish the king’s table: but the red Champagne is not of first rate estimation.
 
Cote rotie. This is a league below Vienne on the opposite side of the Rhone. The best red is made at Ampuys by Monsr. de la Condamine in his vineyard called Monlis, Monsr. de Leusse dans son grand tupin, Monsr. de Montjoli, M. du Vivier, and M. de Prunel. The best white are at Chateau-grillé by Madame Peyrouse. They cost 12.s. the bottle new. Those which are strong enough to bear transportation, cannot be drunk till 4 years old. These wines are not in such estimation as to be produced commonly at the good tables of Paris.
Hermitage. This is made at Tains on the Rhone. The red is not very highly esteemed, but the White is the first wine in the world without a single exception. The best is made by Monsieur Meuse, M. de Loche, avocat, M. Berger avocat, M. Chanoine Monron, M. Gaillet, M. de Beausace, M. Deure, M. Chalamelle, M. Monnet and two or three others. There is so little of the White made that it is difficult to buy it unless you will buy two or three times the quantity of red at the same time. The white improves fastest in a hot situation, and must be 4. years old before it is drank. It then costs, when it can be bought, 3.₶ the bottle.
Lunel. This is a wine resembling the Frontignan, but not quite so rich. It is near Nismes. The best is made by M. Bouquet and M. Tremoulet.
Frontignan. The best are made by Made. Soubeinan, M. Reboulle, M. Lambert, M. Thomas, M. Argilliers, and M. Audibert. The price 20 to 24.s. the bottle. I purchase always of M. Lambert, who is a physician, and the best person to apply to for information. There are two or three casks of red made in a particular vineyard, not differing at all in flavor from the white. It’s scarceness makes it sought and higher priced. It is counterfeited by putting a little Alicant into the white.
Bordeaux. Red. There are 4. vineyards of first quality, viz

1 Chateau-Margau belonging to Monsr. d’Agicourt, all under contract.
2 la Tour de Segur belonging to M. Mirosmenil.
3. Hautbrion belonging to M. de. Femelle and M. de Toulouse. The part of M. de Femelle is under contract.
4. de la Fite. Belonging to President Pichard. This is in perfection at 3 years old, the three former not till four. When fit for use the all cost about 3.₶ the bottle.
Those of the best quality, after the 4. crops before mentioned, are Rozan, belonging to Madame de Rozan (from whom I take)

 



Dabbadie, ou Lionville
}
all these, when fit for use cost from 40.s. to 50.s. the bottle, and sometimes 3.₶ I doubt whether the best the 4. crops unless he tastes them together.


La Rose


Quirouen


Durfort



[…]
[…] the three upp[er parishes?], viz.

1. Sauterne, belonging to M. Salus.
2. Prignac. The best is the President du Roy’s.
3. Barsac. The best is the President Pichard’s.
These last are more esteemed at Paris than those of Grave, and they cost from 8.s. to 24.s. the bottle according to their age.
A general observation as to all wines is that there is great difference in those of the same vineyard in different years, and this affects the price considerably.

Moselle. The best are made about 15 leagues from Coblentz on the mountain of Brownberg, adjoining the village of Dusmond: and the best crop there is that of the Baron Breidbach Burresheim. This when fit for use costs 22.s. the bottle.
There are others, towit Vialen, Crach, Bispot, Selting, Kous, Berncastle ‘which are good,’ but not equal to Brownberg.

Hock. There are now three wines of this character viz.




1. Hocheim
}
of these the Johansberg has for some years past acquired the highest reputation. It sells at a florin as soon as drinkable, which is not till it is 5. years old, and to be tolerably mild they all require a much greater age. The oldest and dearest are 5/ sterl. the bottle wholesale.


2. Johansberg


3. Rudesheim




   
   He lives at Paris. His homme d’affaires is M. Louis at Aij.


